Citation Nr: 1812359	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2009.  His service awards and decorations include the Combat Infantryman Badge and Bronze Star Medal with Valor Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  The RO in Seattle, Washington has current jurisdiction of this case. 

The Veteran has limited his appeal to the issue of entitlement to service connection for tinnitus. 

In October 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

FINDINGS OF FACT

1.  The Veteran has a current tinnitus disability.

2.  The Veteran sustained acoustic trauma during combat service.

3.  The Veteran experienced chronic symptoms of tinnitus in-service, and since service separation.  


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he attributes to acoustic trauma in service, specifically to his combat experience in Iraq.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
 § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154 (b); 38 C.F.R. § 3.304 (d).

In this case, tinnitus (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran is currently diagnosed with tinnitus, a disability capable of lay observation.  Tinnitus is a condition capable of lay observation and diagnosis.  The evidence in the record does not suggest that the Veteran's account of having tinnitus since service is inconsistent or less than credible.

During his October 2017 hearing, the Veteran indicated that his tinnitus began during service after numerous IED, mortar, and rocket attacks, and that he has experienced tinnitus ever since.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  His DD-214 confirms that his MOS was an infantryman.  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154 (a).

Moreover, the Board also finds that the Veteran engaged in combat with the enemy during service.  As noted above, he received decorations indicative of combat service.  Due to his confirmed combat experience, the Veteran's exposure to acoustic trauma during service is conceded.  As the Veteran had combat service, the in-service injury presumption afforded combat veterans under 38 C.F.R. § 1154 (b) and 38 C.F.R. § 3.304 (f)(2) is applicable in this case to demonstrate acoustic trauma during service.  

Although the Veteran was not specifically diagnosed with a tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation. 

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although a VA examiner in December 2013 opined that the Veteran's tinnitus is less likely as not related to service, the examiner relied on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner supported the unfavorable opinion by noting that the Veteran denied tinnitus in his post-deployment survey dated in November 2005, and the fact there was no evidence of an IED explosion on record.  Nevertheless, this opinion is inadequate for VA purposes.  First, the Veteran testified that his tinnitus began sometimes between his first deployment in 2005 and his second deployment in 2007 while still on active duty, so his denial of tinnitus symptoms in the 2005 survey is not relevant here.  Additionally, the fact that there is no documented evidence of the IED explosion is also irrelevant, as the Veteran had combat service, and he has been found to be competent to describe the nature of such service and the explosion of IEDs is consistent with the circumstances of combat service.   The Board finds the opinion inadequate and of no probative value.

The Board finds that the Veteran's reports of tinnitus since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnosis, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current tinnitus was incurred in service.  The Veteran currently reports having episodes of tinnitus two to three times a week.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b). 38 U.S.C.A. § 5107; 38 C.F.R. 

§ 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.

ORDER

Service connection for tinnitus is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


